        Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 1 of 25




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


CHARLES HERBERT PROCTOR, III
and SYNOVA ASSET MANAGEMENT,
LLC, on Behalf of Themselves and All
Others Similarly Situated,

                         Plaintiffs,            Case No. 20 Civ. 05360 (PAE)
                  v.                            ECF Case

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                         Defendants.


ROBERT CHARLES CLASS A, L.P., on
Behalf of Itself and All Others Similarly
Situated,

                         Plaintiff,             Case No. 20 Civ. 05298 (PAE)
                  v.                            ECF Case

J.P. MORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                         Defendants.

[caption continued on next page]

      CAFFERTY’S MEMORANDUM IN SUPPORT OF MOTION TO APPOINT
       THE LOWEY AND KIRBY FIRMS AS INTERIM CO-LEAD COUNSEL




                                            1
         Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 2 of 25




THOMAS GRAMATIS, on Behalf of
Himself and All Others Similarly Situated,

                          Plaintiff,              Case No. 20 Civ. 05918 (PAE)
                  v.                              ECF Case

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.


BUDO TRADING LLC, Individually and
on Behalf of All Others Similarly Situated,

                          Plaintiff,              Case No. 20 Civ. 05772 (PAE)
                  v.                              ECF Case

J.P. MORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.




                                              2
         Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 3 of 25




       Cafferty Clobes Meriwether & Sprengel LLP (“Cafferty”) respectfully requests that Lowey

Dannenberg P.C. and Kirby McInerney LLP (“Lowey and Kirby”) be appointed interim co-lead

counsel. In addition to working with Lowey and Kirby to file the first complaint in this matter on

behalf of Charles Proctor and Synova Asset Management, Cafferty has several clients who traded

significant volumes of Treasury futures and options at issue in this case and who stand ready to

assist in the prosecution of the Class’ claims. Although Cafferty is qualified to lead this case, for

the reasons explained below, it has stepped back and unequivocally supports Lowey and Kirby as

interim co-lead counsel.

                           Although Qualified to Lead This Case,
                     Cafferty Stepped Down to Serve the Class’ Interests

       Cafferty has prosecuted commodity manipulation cases for decades. It has led, and it is

currently leading, numerous Commodity Exchange Act (“CEA”) and Sherman Act matters

involving the financial markets. See Firm Resume (attached as Exhibit A). Cafferty worked closely

with proposed lead counsel in a CBOT Treasury futures manipulation case, Hershey/Kohen v.

Pacific Investment Management Co. LLC, No. 05 C 4681 (N.D. Ill.), which resulted in a favorable

class certification ruling that was upheld on appeal, 571 F.3d 672 (7th Cir. 2009), and that

ultimately led to a $118 million settlement for the Treasury futures class. This area of law, Cafferty

knows well. Cafferty also brings a diverse team of lawyers to this matter. The majority of its equity

partners are women, including managing partner Jennifer W. Sprengel who will be involved in

this case. Cafferty has also assigned two newer attorneys with experience prosecuting commodity

manipulation cases: Kaitlin Naughton (admitted 2019) and Brian P. O’Connell (admitted 2013).

Finally, Anthony F. Fata, has unique subject matter experience, as counsel for investors in class

actions alleging commodity manipulation (including spoofing) and as counsel for trading firms in

regulatory proceedings involving alleged manipulation (including spoofing).

                                                  1
         Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 4 of 25




       Despite these attributes, Cafferty fully supports Lowey and Kirby as co-lead counsel.

                          Kirby and Lowey’s Leadership in this Case

       Kirby and Lowey have already demonstrated significant leadership in this case. First, they

were the first to file and thus demonstrated leadership in “identifying and investigating potential

claims.” See Fed. R. Civ. P. 23(g)(1)(A). Complaints by competing movants for leadership appear

to duplicate in many respects Lowey and Kirby’s complaint.           Second, Lowey and Kirby’s

“experience in handling class actions, other complex litigation, and the types of claims asserted in

this action,” Fed. R. Civ. P. 23(g)(1)(A)(ii), is second to no other group in this case.1 Both firms

have successfully led financial market manipulation cases arising under the CEA. See In re

Amaranth Natural Gas Commodities Litigation, Master File No. 07 Civ. 6377 (S.D.N.Y) (SAS);

In re Libor-Based Financial Instruments Antitrust Litigation, 1:11-md-02262-NRB (S.D.N.Y.).

       In addition, Lowey and Kirby have already led in this case by initiating inclusive, private

ordering discussions. These discussions began when they reached out to Cafferty to assist with the

first-filed case. As additional cases were filed, Lowey and Kirby maintained an open dialogue with

the new filers. These discussions included involving the competing leadership movants in

significant roles, which offers appear to have been rejected.

       Finally, Lowey and Kirby acted in the Class’ best interests when they avoided delays

associated with a protracted MDL contest. There is no question that the first-filed case was

properly filed in the Northern District of Illinois, home of the CME Group, Inc., and the exchange

on which the Treasury contracts at issue traded. Of course, the Southern District of New York,

home of JP Morgan, is also a proper forum. But the Class did not need a second forum. The



1
 The other pertinent factors, “counsel’s knowledge of the applicable law” and “the resources that
counsel will commit to representing the class,” Fed. R. Civ. P. 23(g)(1)(A)(iii)-(iv), are likely to
be similar across all competing firms.
                                                 2
         Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 5 of 25




competing leadership nonetheless initiated MDL proceedings to move the case to this second

forum. Rather than allowing protracted MDL proceedings to delay this matter (which would not

be in the Class’ interests), Lowey and Kirby demonstrated leadership by organizing the transfer of

cases from the Northern District of Illinois to the Southern District of New York.

       Cafferty and four other firms—all of whom could lead the case—stepped back very early

to support Lowey and Kirby. They did so because, in a situation such as this, private ordering is in

the Class’ interests. Likewise, these firms all agreed to transfer their cases because avoiding MDL

delays in a case such as this is in the Class’ interests. It is Cafferty’s understanding that the

competing leadership movants were offered similar supporting roles as Cafferty and the four other

firms who are supporting Lowey and Kirby. Cafferty respectfully submits that these other firms

supporting Nussbaum Law Group, P.C. should not be rewarded simply because they filed

subsequent complaints in a different forum, presented risks associated with delays, and refused to

accept meaningful roles in the case.

       For the foregoing reasons, Cafferty respectfully submits that Kirby and Lowey should be

appointed as interim co-lead counsel.

Dated: August 21, 2020                               s/ Anthony F. Fata
                                                     Anthony F. Fata
                                                     Jennifer W. Sprengel
                                                     Brian P. O’Connell
                                                     Kaitlin Naughton
                                                     Cafferty Clobes Meriwether & Sprengel LLP
                                                     150 S. Wacker, Suite 3000
                                                     Chicago, Illinois 60606
                                                     Phone: (312) 782-4880
                                                     Email: afata@caffertyclobes.com
                                                     jsprengel@caffertyclobes.com
                                                     boconnell@caffertyclobes.com
                                                     knaughton@caffertyclobes.com
                                                     Counsel for Plaintiffs and the Proposed
                                                     Class



                                                 3
        Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 6 of 25




                                     Certificate of Service

       I hereby certify that on August 21, 2020, I caused a copy of the foregoing to be served via

electronic mail on all parties registered for CM/ECF in the above-captioned matter.


                                            s/ Anthony F. Fata
                                            Anthony F. Fata




                                                4
Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 7 of 25




 EXHIBIT A
       Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 8 of 25




      Successful Solutions for Complex Litigation




www.caffertyclobes.com
                                                              Cafferty Clobes
            Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 9 of 25
                                                           Meriwether & Sprengel LLP
                                                  Cafferty Clobes
                                                      Cafferty Clobes
Firm Overview
Cafferty Clobes Meriwether & Sprengel LLP combines the talents of attorneys with a wide
range of experience in complex civil litigation. The skill and experience of CCMS attorneys
has been recognized on repeated occasions by courts that have appointed these attorneys
to major positions in complex multidistrict or consolidated litigation. As the representative
sampling of cases listed below demonstrates, these attorneys have taken a leading role in
numerous important actions on behalf of investors, employees , consumers, businesses
and others. In addition, CCMS attorneys are currently involved in a number of pending
class actions, as described on the Firm’s web page.


Commodities Litigation
      Ranchers Cattlemen Action Legal Fund United Stockgrowers of America, et al.,
      v. Tyson, et al., 19-cv-01222-JRT-HB (D. Minn.)
      CCMS serves as interim co-lead counsel in this case involving alleged manipulation
      of cattle and cattle futures prices by major meatpackers, as well as an antitrust
      conspiracy.

      In re Libor-Based Financial Instruments, 11-md-2262 (S.D.N.Y)
      CCMS serves as class counsel for exchange trader plaintiffs in claims involving
      manipulation in violation of the Commodity Exchange Act against many of the world’s
      largest financial institutions.

      Hershey/Kohen v. Pacific Investment Management Co. LLC, No. 05 C 4681 (N.D.
      Ill.)
      As liaison and class counsel in action arising from PIMCO’s manipulation of 10 -year
      treasury notes futures traded on the Chicago Board of Trade, CCMS helped secure
      a $118 million settlement for the class.

      In re Crude Oil Commodity Futures Litig., No. 11-cv-03600 (S.D.N.Y.)
      As class counsel in action arising from manipulation of NYMEX West Texas
      Intermediate grade crude oil futures contracts, CCMS expended significant
      resources assisting the class with investigation and discovery. The collective efforts
      resulted in a $16.5 million settlement for the class.




 www.caffertyclobes.com                                                             Page | 2
                                                             Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 10 of 25
                                                          Meriwether & Sprengel LLP
                                                 Cafferty Clobes
                                                     Cafferty Clobes
     In re Foreign Exchange Benchmark Rates Antitrust Litigation , 13-cv-7789
     (S.D.N.Y.)
     As class counsel in this action arising from manipulation of foreign exchange rates
     by international banks and others, CCMS has devoted sign ificant resources toward
     investigation, discovery, and allocation of more than $2 billion in settlements for the
     class.

     In re Sumitomo Copper Litig., 96 Civ. 4584(MP) (S.D.N.Y.)
     As class counsel in action arising out of manipulation of the world copper m arket,
     CCMS helped achieve settlements aggregating $134.6 million.           In awarding
     attorneys’ fees, Judge Milton Pollack noted that it was “the largest class action
     recovery in the 75 plus year history of the Commodity Exchange Act.” 74 F. Supp.
     2d 393 (S.D.N.Y. Nov. 15, 1999).

     In re Soybean Futures Litig., No. 89 C 7009 (N.D. Ill.)
     As class counsel in this action against Ferruzzi Finanziaria SpA and related
     companies for unlawfully manipulating the soybean futures market, CCMS helped
     recover a $21.5 million settlement.

     Lawrence E. Jaffe Pension Plan v. Household International, Inc. , No. 1:02-cv-
     05893 (N.D. Ill.)
     Securities fraud class action. CCMS served as local counsel and helped recover a
     settlement of approximately $1.6 billion.

     In re Kaiser Group International, Case No. 00-2263 (Bankr. D. Del.)
     On December 7, 2005, Chief Judge Mary F. Walrath of the United States Bankruptcy
     Court for the District of Delaware granted final approval to a settlement that
     produced 175,000 shares of common stock for a class of former shareholders of ICT
     Spectrum Constructors, Inc. (a company that merged with ICF Kaiser Group
     International and ICF Kaiser Advanced Technology in 1998). The settlement
     followed Judge Joseph J. Farnan’s ruling which upheld the Bankruptcy Court’s
     decision to award common stock of the new Kaiser entity (Kaiser Group Holdings,
     Inc.) to the Class of former Spectrum shareholders based on c ontractual provisions
     within the merger agreement. See Kaiser Group International, Inc. v. James D.
     Pippin (In re Kaiser Group International), 326 B.R. 265 (D. Del. 2005).

     Danis v. USN Communications, Inc., No. 98 C 7482 (N.D. Ill.)
     Securities fraud class action arising out of the collapse and eventual bankruptcy of
     USN Communications, Inc. On May 7, 2001, the court approved a $44.7 million

www.caffertyclobes.com                                                             Page | 3
                                                            Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 11 of 25
                                                         Meriwether & Sprengel LLP
                                                 Cafferty Clobes
                                                     Cafferty Clobes
     settlement with certain control persons and underwriters. Reported decisions: 73
     F. Supp. 2d 923 (N.D. Ill. 1999); 189 F.R.D. 391 (N.D. Ill. 1999); 121 F. Supp. 2d
     1183 (N.D. Ill. 2000).


Consumer Class Actions
 COVID-19 Cases
     Compo v. United Airlines, Inc., et al., No. 20-cv-02166 (N.D. Ill.)
     CCMS is serving as Co-Lead Counsel in this class action regarding United Airlines’
     failure to provide refunds to consumers who purchased tickets for flights that were
     canceled due to the COVID-19 pandemic, as required by United States Department
     of Transportation regulations. The plaintiff alleges that United Airlines violated the
     consumer protection laws of multiple states, unjustly enriched United Airlines at the
     expense of its customers, and defrauded passengers.

     Menzel v. StubHub, Inc., No. CGC-20-584382 (Cal. Sup. Ct. San Fran. Co.)
     A class action on behalf of California consumers who purchased tickets from
     StubHub to attend any concert, performance, sporting or other public event that was
     canceled, rescheduled or postponed due to the COVID-19 pandemic. The plaintiff
     alleges that StubHub’s refusal to provide refunds violates California consumer
     protection laws.

     Bromley et al. v. SXSW, LLC et al., No. 20-cv-00439 (W.D. Tex.)
     CCMS investigated and filed the first and only class action lawsuit regarding the
     cancellation of the South by Southwest festival due to the COVID-19 pandemic. The
     plaintiffs alleged that the defendants’ refusal to issue refunds for tickets for the
     canceled festival constitutes a breach of the tickets’ terms and conditions,
     constitutes a conversion of festivalgoers’ property, and unjustly enriches the
     defendants at the expense of consumers.

     Cahill et al. v. TurnKey Vacation Rentals, Inc., No. 20-cv-00441 (W.D. Tex.)
     CCMS filed the first and only class action on behalf of all persons who reserved a
     rental property managed by TurnKey Vacation Rental and who canceled the
     reservation, or had their reservation canceled due to the COVID -19 pandemic. The
     defendant’s refusal to provide refunds for canceled reservations breaches the
     property rental agreements, unjustly enriches TurnKey at the expense of its
     customers, and unfairly converts consumers’ property for TurnKey’s use.

www.caffertyclobes.com                                                            Page | 4
                                                             Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 12 of 25
                                                          Meriwether & Sprengel LLP
                                                 Cafferty Clobes
                                                     Cafferty Clobes
     Hernandez v. Ultra Enterprises, Inc., No. 20-cv-22185 (S.D. Fla.)
     CCMS investigated, originated, and filed the first case involving the cancellation of
     the Ultra Music Festival due to the COVID-19 pandemic, and the refusal to provide
     refunds to festivalgoers. The plaintiffs allege that the defendant’s refusal to refund
     tickets for the cancelled festival unfairly converts their property for defendant’s use
     and unjustly enriches defendant at the expense of consumers.


 Other Consumer Cases
     Apple iPhone Warranty Litigation (N.D. Cal.)
     This case challenged Apple’s policy of denying warranty claims based on liquid
     contact indicators located in headphone jacks and dock connector ports of iPhones
     and iPod touches. Similar class actions were subsequently filed in federal courts on
     behalf of Apple consumers. CCMS helped negotiate and achieve a $53 million
     settlement of the state and federal cases.

     In re Volkswagen “Clean Diesel” Marketing, Sales Practices and Prod. Liability
     Litig., MDL No. 2672 (N.D. Cal.)
     CCMS worked closely with lead counsel and other class counsel in this class case
     challenging unlawful actions by the manufacturer defendants to mask the actual
     diesel emission levels in various vehicle makes and models. Judge Beyer approved
     a class settlement with defendants worth billions of dollars.

     Skeen v. BMW of N. Amer., LLC, No. 13-cv-1531 (D.N.J.)
     CCMS served as co-lead counsel in an action brought on behalf of owners of certain
     MINI Cooper-brand vehicles that contained a latent defect in a part of the engine
     known as the “timing chain tensioner” which caused the part to fail prematurely,
     eventually requiring replacement of that part or the entire engine. Following
     extensive discovery and mediation, the parties reached a global settlement on behalf
     of a nationwide class of vehicle owners. The efforts of the firm and its co -lead
     counsel resulted in a settlement which significantly extended warranty coverage,
     and reimbursed vehicle owners for tens of millions of dollars in out -of-pocket
     expenses incurred for repair and/or replacement.

     Ponzo v. Watts Regulator Company, 1:14-cv-14080 (D. Mass.); Klug v. Watts
     Regulator Company, No. 15-cv-00061 (D. Neb.)
     These consumer class cases, first brought by CCMS (D. Mass.) addressed
     defective water heater and “Floodsafe” branded connectors. The plaintiffs in both
     cases alleged that the water heater connectors were made of a material that would

www.caffertyclobes.com                                                             Page | 5
                                                             Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 13 of 25
                                                          Meriwether & Sprengel LLP
                                                  Cafferty Clobes
                                                      Cafferty Clobes
     break down during regular use, causing leaks and ruptures that flooded class
     members’ homes. The efforts of the firm and its co-lead counsel resulted in a
     settlement that provides $14 million to affected homeowners.

     Traxler v. PPG Industries, Inc., No. 15-cv-00912 (N.D. Ohio)
     CCMS served as lead counsel in this defective product action challenging certain
     defective deck resurfacing products. The products did not adhere properly, and
     instead peeled, cracked, bubbled and severely damaged the surfaces to which they
     were applied. In February 2017 the parties reached an agreement in principle to
     settle the case on behalf of a nationwide class of consumers. The efforts of the firm
     and its co-counsel resulted in a settlement that provides $6.5 million to affected
     homeowners.

     In re Takata Airbag Prod. Liability Litig., MDL No. 2599 (S.D. Fla.)
     CCMS represents six named Class Plaintiffs and has been and continues to work
     closely with lead counsel on this multi-billion dollar case involving defective airbags
     installed in tens of millions of affected vehicles manufactured by most major
     manufacturers. Class settlements with Honda and BMW providing class members
     with hundreds of millions of dollars and substantial programmatic relief have been
     finally approved and are the subject of pending appeals.

     In re General Motors Corp. Air Conditioning Marketing and Sales Practices
     Litig., MDL No. 2818 (E.D. Mich.)
     After conducting a significant pre-suit investigation, CCMS filed the first class action
     in the Eastern District of Michigan seeking relief on behalf of owners of GM vehicles
     suffering from a defect in the air conditioning system which typically results in total
     system failure, necessitating significant repairs thereto. Since commencing the
     action, CCMS has communicated with dozens of affected consumers and worked
     with GM assess the scope and nature of an extended warranty program GM
     implemented in a purported effort to resolve the claims of certain vehicle owners.
     On April 11, 2018, the Court appointed CCMS co-lead counsel.

     Squires et al., v. Toyota Motor Corp., et al., No. 18-cv-00138 (E.D. Tex.)
     CCMS investigated, originated and filed the first and only consumer class action
     brought on behalf of owners of multi-model year Toyota Prius vehicles that suffer
     from a defect that causes windshields to crack and fail in ordinary and foreseeable
     driving conditions. Plaintiffs allege that Defendants have breach ed express and
     implied warranties, and have violated the consumer protection statutes of various
     States.


www.caffertyclobes.com                                                              Page | 6
                                                             Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 14 of 25
                                                          Meriwether & Sprengel LLP
                                                 Cafferty Clobes
                                                     Cafferty Clobes
     Gonzalez, et al., v. Mazda Motor Corp., et al., No. 16-cv-2087 (N.D. Cal.)
     CCMS is lead counsel in a consumer class action brought on behalf of owner s of
     Model Year 2010-15 Mazda3 vehicles with defective clutch assemblies that cause
     them to prematurely fail. Plaintiffs allege that Defendants have breached express
     and implied warranties, and have violated the consumer protection statutes of
     various states. See, e.g., Gonzalez v. Mazda Motor Corp., No. 16-CV-02087-MMC,
     2017 WL 345878 (N.D. Cal. Jan. 5, 2017) (denying and granting in part Defendants’
     motion to dismiss).

     Albright v. The Sherwin-Williams Company, No. 17-cv-02513 (N.D. Ohio)
     CCMS is serving as Co-Lead Counsel in this class action concerning deck
     resurfacing products sold under the Duckback and SuperDeck brand names.
     Plaintiffs allege that defendants have breached express and implied warranties, and
     have violated the consumer protection statutes of various states.

     Anderson v. Behr Process Corp., No. 1:17-cv-08735 (N.D. Ill.)
     CCMS is serving as Co-Lead Counsel in this class action brought on behalf of
     purchasers of various deck coating products from 2012 through the present. A fter
     many months of mediation and settlement negotiations, and successfully opposing
     efforts by other plaintiffs and firms to have the JPML centralize pending cases, the
     parties have agreed to a proposed Class settlement which will provide substantial
     valuable monetary relief to Class members to refund the cost of product purchased
     as well as compensate them for damage to their decks and the costs of restoring
     and repairing the same.

     Bergman v. DAP Products, Inc., 14-cv-03205 (D. Md.)
     CCMS served as lead counsel in this class action on behalf of consumers who
     purchased various models of “XHose” garden hoses, which were flexible outdoor
     hoses that were predisposed to leaking, bursting, seeping, and dripping due to
     design defects. The court approved a nationwide settlement providing hundreds of
     thousands of consumer class members with the opportunity to recover a substantial
     portion of their damages.

     In re Midway Moving & Storage, Inc.’s Charges to Residential Customers, No.
     03 CH 16091 (Cir. Ct. Cook Cty., Il.)
     A class action on behalf of customers of Illinois’ largest moving company. A litigation
     class was certified and upheld on appeal. See Ramirez v. Midway Moving and
     Storage, Inc., 880 N.E.2d 653 (Ill. App. 2007). On the eve of trial, the case settled
     on a class-wide basis. The court stated that CCMS is “highly experienced in complex


www.caffertyclobes.com                                                             Page | 7
                                                            Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 15 of 25
                                                         Meriwether & Sprengel LLP
                                                Cafferty Clobes
                                                    Cafferty Clobes
     and class action litigation, vigorously prosecuted the Class’ claims, and achieved an
     excellent Settlement for the Class under which Class members will receive 100% of
     their alleged damages.”

     Walter Cwietniewicz d/b/a Ellis Pharmacy, et al. v. Aetna U.S. Healthcare , June
     Term, 1998, No. 423 (Pa. Common Pleas)
     On May 25, 2006, the court granted final approval to a settlement of a class action
     brought on behalf of pharmacies that participated in U.S. Healthcare’s capitation
     program seeking to recover certain required semi-annual payments. At the final
     approval hearing, the court found that “this particular case was as hard -fought as
     any that I have participated in” and with respect to the Class’s reaction to the
     settlement achieved as a result of our firm's work: “. . . a good job, and the reason
     there should be no objection, they should be very very happy with what you have
     done.”

     Davitt v. American Honda Motor Co., Inc., No. 13-cv-381 (D.N.J.)
     CCMS served as plaintiffs’ counsel in a class action brought on behalf of owners of
     2007-09 Honda CRV vehicles that suffered from a defect that predisposed the door -
     locking mechanisms to premature failure. Following extensive dismissal briefing,
     discovery and mediation, the parties arrived at a global settlement that provided
     class members with extended warranty coverage for the defect and reimbursement
     of out-of-pocket expenses incurred in connection therewith.

     Sabol v. Ford Motor Company, No. 2:14-cv-06654 (E.D. Pa.)
     CCMS served as Lead Counsel in this class case brought on behalf of owners of
     various model 2010-2015 Ford, Volvo and Land Rover vehicles allegedly including
     a defect in certain Ecoboost engines. Defendant claimed it add ressed and repaired
     the problem through a series of recalls and repairs. After briefing summary judgment
     and class certification, and several years of hard fought litigation, including
     substantial discovery, the parties entered into a settlement providing substantial
     monetary and other relief.

     Lax v. Toyota Motor Corp., No. 14-cv-1490 (N.D. Cal.)
     CCMS served as class counsel in an action brought on behalf of owners of certain
     Toyota-brand vehicles that contained a defect which caused vehicles to consume oil
     at accelerated rates, often resulting in catastrophic engine failure. Following
     extensive discovery and mediation, the parties reached a private settlement
     following Toyota’s implementation of an extended warranty and reimbursement
     program for affected vehicles. ECF No. 82.


www.caffertyclobes.com                                                           Page | 8
                                                              Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 16 of 25
                                                           Meriwether & Sprengel LLP
                          Cafferty Clobes
                              Cafferty Clobes
Antitrust Class Actions and Litigation
     In re Insurance Brokerage Antitrust Litig., MDL No. 1663 (D.N.J.)
     CCMS served as Co-Lead Counsel for plaintiffs in this class case alleging that
     insurance brokers and insurers conspired to allocate customers in a complicated
     scheme to maximize their own revenues at the expense of class members. The
     litigation concluded in 2013 with final approval of the last of five separate settlements
     that, in total, exceeded $270 million. Judge Cecchi observed that “Class counsel
     include notably skilled attorneys with experience in antitrust, class actions and RICO
     litigation.” In re Insurance Brokerage Antitrust Litig., 297 F.R.D. 136, 153 (D.N.J
     2013); see also In re Insurance Brokerage Antitrust Litig., MDL No. 1663, 2007 WL
     1652303, at *6 (D.N.J. June 5, 2007).

     VisaCheck/MasterMoney Antitrust Litig., Master File No. 96-5238 (E.D.N.Y.)
     CCMS’s client, Burlington Coat Factory Warehouse, and the other plaintiffs, alleged
     that Visa and MasterCard violated the antitrust laws by forcing retailers to accept all
     of their branded cards as a condition of acceptance of their credit cards. The parties
     entered into settlement agreements that collectively provided for the payment of over
     $3.3 billion, plus widespread reforms and injunctive relief.

     In re National Collegiate Athletic Association Athletic Grant-in-Aid Cap
     Antitrust Litig., No. 4:14-md-02541 (N.D. Cal.)
     CCMS represents a former Division 1 college basketball player in this antitrust
     litigation challenging the cap imposed by the NCAA on grant -in-aid packages. The
     efforts of the firm and its co-counsel resulted in certification of an injunctive class
     and a settlement of $209 million.

     Kamakahi v. American Society for Reproductive Medicine , No. 3:11-cv-01781
     (N.D. Cal.)
     CCMS served as Co-Lead Counsel in a cutting edge antitrust case challenging the
     legality of ethical guidelines promulgated by two professional associations that
     limited the compensation members were permitted to pay to women providing donor
     services for in-vitro fertilization. Without the benefit of a parallel government case
     or investigation, CCMS achieved a groundbreaking settlement that required
     defendants to eliminate the compensation caps and to refrain from imposing similar
     caps in the future.




www.caffertyclobes.com                                                               Page | 9
                                                             Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 17 of 25
                                                          Meriwether & Sprengel LLP
                                                 Cafferty Clobes
                                                     Cafferty Clobes
     In re New Motor Vehicles Canadian Export Antitrust Liti g., MDL No. 1532 (D.
     Me.)
     CCMS served as Class Counsel in multidistrict litigation alleging that automobile
     manufacturers and other parties conspired to prevent lower priced new motor
     vehicles from entering the American market thereby artificially inflating prices. The
     court approved a $37 million settlement with Toyota and the Canadian Automobile
     Dealers’ Association.

     In re TriCor Indirect Purchaser Antitrust Litig., No. 05-360 (D. Del)
     CCMS served as Lead Counsel for consumer and third-party payor plaintiffs who
     alleged that defendants engaged in unlawful monopolization in the market for
     fenofibrate products, which are used to treat high cholesterol and high triglyceride
     levels. The court approved to a $65.7 million settlement (an amount that excludes
     an initial payment to opt-out insurance companies).

     In re Prandin Direct Purchaser Antitrust Litig., Civ. No. 10-12141 (E.D. Mich.)
     CCMS served as Co-Lead counsel for a plaintiff class of direct purchasers of the
     prescription drug repaglinide, which is manufactured and marketed by Novo Nordisk
     under the brand-name Prandin. Plaintiffs alleged that Novo Nordisk blocked FDA
     approval of generic versions of the drug by wrongfully manipulating the language of
     the “use code” filed with the FDA in connection with a method of use patent. The
     court approved a $19 million settlement.

     In Re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litigation , MDL
     No. 2819 (E.D.N.Y)
     CCMS is a member of the Executive Committee representing a putative class o f
     indirect purchasers of Restasis, an eye-drop used to treat dry-eye syndrome, and
     allege that Defendant Allergan engaged in various anticompetitive activities to
     illegally prolong the life of its patents over Restasis, and to otherwise forestall the
     entry of generic competition into the cyclosporine market.

     In re Disposable Contact Lens Antitrust Litigation, MDL No. 2626 (M.D. Fla.)
     CCMS serves on the Defendant Discovery Committee, which is tasked with
     overseeing all aspects of discovery pertaining to Defendants, who are alleged to
     have conspired to implement retail price maintenance agreements intended to inflate
     the prices of disposable contact lenses to supracompetitive levels. Plaintiffs already
     have secured an $8 million settlement from Defendant CooperVision.




www.caffertyclobes.com                                                             Page | 10
                                                            Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 18 of 25
                                                         Meriwether & Sprengel LLP
                                                 Cafferty Clobes
                                                     Cafferty Clobes
     In re Automotive Parts Antitrust Litig., MDL No. 2311 (E.D. Mich.)
     CCMS has served as a member of Plaintiffs’ Executive Committee representing the
     end-payor class in one of the largest civil antitrust actions in US history. As a
     member of the Executive Committee, CCMS has played an important role in this
     groundbreaking litigation in which plaintiffs have recovered over $1 billion on behalf
     of end-payor consumers and businesses who allege they purchased or leased new
     automobiles at prices that were artificially inflated as a result of automotive
     component manufacturers' anticompetitive conduct.

     Nichols v. SmithKline Beecham Corp., No. Civ.A.00-6222 (E.D. Pa.)
     CCMS served as Co-Lead Counsel for consumers and third-party payors who
     alleged that the manufacturer of the brand-name antidepressant Paxil misled the
     U.S. Patent Office into issuing patents that protected Paxil from competition from
     generic substitutes. The court approved a $65 million class action settlement for the
     benefit of consumers and third-party payors who paid for Paxil.

     In re Relafen Antitrust Litig. No. 01-12239 (D. Mass.)
     The court approved a $75 million class action settlement for the benefit of consumers
     and third-party payors who paid for branded and generic versions of the arthritis
     medication Relafen. In certifying an exemplar class of end-payors, the court singled
     out our Firm as experienced and vigorous advocates. See In re Relafen Antitrust
     Litig., 221 F.R.D. 260, 273 (D. Mass. 2004). In the opinion granting final approval
     to the settlement, the court commented that “Class counsel here exceeded my
     expectations in these respects [i.e., experience, competence, and vigor] in every
     way.” In re Relafen Antitrust Litig., 231 F.R.D. 52, 85 (D. Mass. 2005); see also id.
     at 80 (“The Court has consistently noted the exceptional efforts of class counsel.”).

     In re Warfarin Sodium Antitrust Litig., MDL 98-1232 (D. Del.)
     Multidistrict class action on behalf of purchasers of Coumadin, the brand -name
     warfarin sodium manufactured and marketed by DuPont Pharmaceutical Company.
     Plaintiffs alleged that the defendant engaged in anticompetitive conduct that
     wrongfully suppressed competition from generic warfarin sodium. The Court
     approved a $44.5 million settlement.

     In re Cardizem CD Antitrust Litig., MDL No. 1278 (E.D. Mich.)
     Multidistrict class action on behalf of purchasers of Cardizem CD, a brand -name
     heart medication.      Plaintiffs alleged that an agreement between the brand
     manufacturer and a generic manufacturer unlawfully stalled generic competition.



www.caffertyclobes.com                                                            Page | 11
                                                             Cafferty Clobes
          Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 19 of 25
                                                          Meriwether & Sprengel LLP
                                                 Cafferty Clobes
                                                     Cafferty Clobes
     The court approved an $80 million settlement for the benefit of consumers, third -
     party payors and state attorneys general.

     In re Synthroid Marketing Litig., MDL No. 1182 (N.D. Ill)
     This multidistrict action arose out of alleged unlawful activities with respect to t he
     marketing of Synthroid, a levothyroxine product used to treat thyroid disorders. The
     court approved a consumer settlement in the amount of $87.4 million.




www.caffertyclobes.com                                                             Page | 12
                                                                Cafferty Clobes
            Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 20 of 25
                                                             Meriwether & Sprengel LLP
                                                    Cafferty Clobes
                                                        Cafferty Clobes
Individual Biographies
PARTNERS
                           PATRICK E. CAFFERTY graduated from the University of
                           Michigan, with distinction, in 1980 and obtained his J.D., cum
                           laude, from Michigan State University College of Law in 1983.
                           From 1983 to 1985, he served as a prehearing attorney at the
                           Michigan Court of Appeals and as a Clerk to Judge Glenn S.
                           Allen, Jr. of that Court. Mr. Cafferty is an experienced litigator in
                           matters involving antitrust, securities, commodities, and the
                           pharmaceutical industry. In 2002, Mr. Cafferty was a speaker at
                           a forum in Washington D.C. sponsored by Families USA and
                           Blue Cross/Blue Shield styled “Making the Drug Industry Play
Fair.” At the Health Action 2003 Conference in Washington D.C., Mr. Cafferty was a
presenter at a workshop titled “Consumers’ Access to Generic Drugs: How Brand
Manufacturers Can Derail Generic Drugs and How to Make Them Stay on Track.” In 2010,
Mr. Cafferty made a presentation on indirect purchaser class actions at the American
Antitrust Institute’s annual antitrust enforcement conference. See Indirect Class Action
Settlements (Am. Antitrust Inst., Working Paper No. 10-03, 2010). Mr. Cafferty is admitted
to the state bars of Michigan and Illinois, and holds several federal district and appellate
court admissions. Mr. Cafferty has attained the highest rating, AV®, from Ma rtindale-
Hubbell and is a top rated SuperLawyer®.

                            BRYAN L. CLOBES is a 1988 graduate of the Villanova
                            University School of Law and received his undergraduate
                            degree from the University of Maryland. Mr. Clobes clerked for
                            Judge Arlin M. Adams of the United States Court of Appeals for
                            the Third Circuit, Judge Mitchell H. Cohen of the United States
                            District Court for the District of New Jersey, and Judge Joseph
                            Kaplan of the Maryland Circuit Court in Baltimore. From 1989
                            through June, 1992, Mr. Clobes served as Trial Counsel to the
                            Commodity Futures Trading Commission in Washington, D.C.
Mr. Clobes has served as lead counsel in many of the firm’s class cases covering all areas
of the firm’s practice, and is widely recognized as an expert in class action li tigation. Mr.
Clobes has authored briefs filed with the Supreme Court in a number of class cases, served
as a panelist for class action, consumer and antitrust CLE programs, has sustained and
maintained the highest rating, AV®, from Martindale-Hubbell, and has been named a

 www.caffertyclobes.com                                                                Page | 13
                                                               Cafferty Clobes
           Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 21 of 25
                                                            Meriwether & Sprengel LLP
                                                   Cafferty Clobes
                                                       Cafferty Clobes
“Super Lawyer” for the past twelve years. Mr. Clobes is admitted to the bar in New Jersey
and Pennsylvania, and admitted to practice in several federal district and appellate court
admissions.

                           ANTHONY F. FATA graduated from the Miami University of
                           Ohio (B.A., 1995), and with honors from the Ohio State
                           University College of Law (J.D. 1999), where he was elected to
                           the Order of the Coif and served as Managing Editor of The Ohio
                           State Journal on Dispute Resolution. Mr. Fata began his career
                           at McDermott Will & Emery, where he defended SEC
                           enforcement actions as well as securities, consumer and
                           product defect class actions. Since joining CCMS, Mr. Fata has
                           successfully prosecuted a wide range of commodities,
                           securities, antitrust and consumer class actions. Mr. Fata has
also successfully represented clients in securities arbitrations, corporate investigations,
securities/commodities regulatory proceedings, commercial litigation and transactional
matters. Mr. Fata serves an Adjunct Professor for the Seton Hall University Law School’s
M.S.J. and L.LM online programs, where he has taught Securities Regulation and
Compliance, Regulating Brokers and Dealers, Corporate Governance Enforcement and
Risk Management, Corporate Finance, and Corporate Law. Mr. Fata has authored
numerous articles concerning the securities industry, corporate governance, internal
investigations and class actions. Mr. Fata serves on the Editorial Board of the Chicago
Bar Association’s CBA Record. He also serves as an investigator on the Chicago Bar
Association’s Judicial Evaluation Committee. He is admitted to the bar in Illinois, and holds
several federal and appellate court admissions.

                           DANIEL O. HERRERA received his law degree,          magna cum
                           laude , and his MBA, with a concentration in finance, from the
                           University of Illinois at Urbana-Champaign in 2008. Mr. Herrera
                           received his bachelor’s degree in economics from Northwestern
                           University in 2004. Mr. Herrera joined CCMS as an associate in
                           2011 and is resident in its Chicago, Illinois Office. Since joining
                           CCMS, Mr. Herrera has successfully prosecuted a wide range
                           of antitrust, consumer and commodities class action. Prior to
                           joining CCMS, Mr. Herrera was an associate in the trial practice
                           of Mayer Brown LLP, a Chicago-based national law firm, where
he defended corporations in securities and antitrust class actions, as well as SEC and DOJ
investigations and enforcement actions. Mr. Herrera also routinely handled commercial
matters on behalf of corporate clients. Mr. Herrera is licensed to practice in Illinois and
holds several federal district and appellate court admissions.


 www.caffertyclobes.com                                                              Page | 14
                                                               Cafferty Clobes
           Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 22 of 25
                                                            Meriwether & Sprengel LLP
                                                    Cafferty Clobes
                                                        Cafferty Clobes
                           ELLEN MERIWETHER received her law degree from George
                              Washington University, magna cum laude, in 1985. She was a
                              member of the George Washington Law Review and was elected
                              to the Order of the Coif. Ms. Meriwether received a B.A. degree,
                              with highest honors, from LaSalle University in 1981. Ms.
                              Meriwether is on the Board of Directors of the American Antitrust
                              Institute (AAI), is Editorial Board Co-Chair of ANTITRUST, a
                              publication by the section of Antitrust Law of the American Bar
                              Association and serves as Vice-Chair of the Board of Directors
                              of the Public Interest Law Center, in Philadelphia. Since 2010,
Ms. Meriwether has been included in the US News and World Report Publication of “Best
Lawyers in America” in the field of Antitrust. She has been named a “Pennsylvania Super
Lawyer” since 2005 and has attained the highest rating, “AV”, from M artindale-Hubbell.
She is a frequent presenter on topics relating to complex, class action and antitrust
litigation and has published a number of articles on subjects relating to class actions and
antitrust litigation, including, among others: “The Fiftie th Anniversary of Rule 23: Are Class
Actions on the Precipice?,” Antitrust, (Vol. 30, No. 2, Spring 2016); “Motorola Mobility and
the FTAIA: If Not Here, Then Where?,” Antitrust, Vo. 29, No.2 Spring 2015); “Comcast
Corp. v. Behrend: Game Changing or Business as Usual?,” Antitrust, (Vol. 27, No. 3,
Summer 2013). Links to these articles and others authored by Ms . Meriwether can be
found on the firm’s website. Ms. Meriwether is admitted to the bar of Supreme Court of
Pennsylvania and is admitted in a number of federal district court and appellate court
jurisdictions.

                           NYRAN ROSE RASCHE received her undergraduate
                          degree cum laude from Illinois Wesleyan University in 1995, was
                          awarded a graduate teaching fellowship for law school, and
                          earned her law degree from the University of Oregon School of
                          Law in 1999. Following law school, Ms. Rasche served as a law
                          clerk to the Honorable George A. Van Hoomissen of the Oregon
                          Supreme Court. She is the author of Protecting Agricultural
                          Lands: An Assessment of the Exclusive Farm Use Zone System,
                          77 Oregon Law Review 993 (1998) and Market Allocation
                          through Contingent Commission Agreements: Strategy and
Results in In re Insurance Brokerage Antitrust Litigation (with Ellen Meriwether), The
Exchange: Insurance and Financial Services Developments (Spring 2015). Since joining
CCMS, Ms. Rasche has successfully prosecuted a wide range of antitrust, consumer class,
securities and commodities class actions. Ms. Rasche has been admitted to practice in
the state courts of Oregon and Illinois, as well as the United States District Courts for the


 www.caffertyclobes.com                                                               Page | 15
                                                              Cafferty Clobes
           Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 23 of 25
                                                           Meriwether & Sprengel LLP
                                                  Cafferty Clobes
                                                      Cafferty Clobes
Northern District of Illinois and the Southern District of Illinois. She is also a member of
the American and Chicago Bar Associations.




                           JENNIFER WINTER SPRENGEL received her law degree
                           from DePaul University College of Law, where she was a
                           member of the DePaul University Law Review. Her
                           undergraduate degree was conferred by Purdue University. Ms.
                           Sprengel is an experienced litigator in matters involving
                           commodities, antitrust, insurance and the financial industries. In
                           addition, Ms. Sprengel is a committee member of the Seventh
                           Circuit Electronic eDiscovery Pilot Program and is a frequent
                           speaker regarding issues of discovery. Links to some of her
                           presentations and articles can be found on the firm’s website.
She also serves as co-chair of the Antitrust Law subcommittee of the ABA Class Action
and Derivative Suits committee. She is admitted to practice law in Illinois, holds several
federal district and appellate court admissions, and has attained the highest rating, AV®,
from Martindale-Hubbell. Ms. Sprengel serves as the managing partner of the Firm.


ASSOCIATES
                           NICKOLAS J. HAGMAN received his undergraduate
                          degree, magna cum laude, from the University of Minnesota in
                          2008. Mr. Hagman earned his law degree from Marquette
                          University Law School, cum laude, in 2013, with a Certificate in
                          Litigation. During law school, Mr. Hagman served as an
                          associate editor of the Marquette Law Review, was a member of
                          the Pro Bono Society, and worked as an intern for the late
                          Wisconsin Supreme Court Justice N. Patrick Crooks, and
                          current    Wisconsin     Supreme    Court     Justice   Rebecca
                          Dallet. Following law school, Mr. Hagman served as a judicial
clerk in the Milwaukee County Circuit Court for two years. Prior to joining CCMS in 2019,
Mr. Hagman was an associate at a plaintiff-side consumer class action firm for five
years. Mr. Hagman is licensed to practice in Illinois and Wisconsin, and before the United
State District Courts for the Northern District of Illinois and Eastern District of
Wisconsin. He is also a member of the Wisconsin Bar Association and Chicago Bar
Association, where he is a member of the Class Action and Consumer Committees.



 www.caffertyclobes.com                                                             Page | 16
                                                                Cafferty Clobes
            Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 24 of 25
                                                             Meriwether & Sprengel LLP
                                                     Cafferty Clobes
                                                         Cafferty Clobes

                            KAITLIN NAUGHTON received her law degree from the
                            George Washington University Law School in 2019, where she
                            served as managing editor for the George Washington Journal
                            of Energy & Environmental Law. Ms. Naughton earned her
                            bachelor’s degree in political science and sociology with
                            distinction from Purdue University in 2015. Ms. Naughton joined
                            CCMS in 2019 and is resident in its Chicago, Illinois office. She
                            is licensed to practice in Illinois and before the Unit ed State
                            District Court for the Northern District of Illinois.


                            BRIAN P. O’CONNELL received his law degree in 2013 from
                              Northwestern University Pritzker School of Law, where he
                              served as Executive Articles Editor for the Journal of
                              International Human Rights Law and was a teaching assistant at
                              the Center on Negotiation and Mediation.             In 2009, Mr.
                              O’Connell received B.A from Stanford University, where he
                              served as a staff writer, features editor and, finally, Editor -in-
                              Chief of The Stanford Review. Following law school, Mr.
                              O’Connell served a legal fellowship in the chambers of Judge
                              Marvin E. Aspen of the United States District Court for the
Northern District of Illinois. Prior to joining CCMS, Mr. O’Connell was an associate at a
firm specializing in securities and commodities litigation. Mr. O’Connell is licensed to
practice in Illinois and California, as well as the United States District Court for the Northern
District of Illinois. He is also a member of the Illinois State and Chicago Bar Associations .


                            JOHN SCHEFLOW received his law degree from the
                            University of Wisconsin Law School in 2014, and his bachelor’s
                            degree from Miami University in 2009. Mr. Scheflow joined
                            CCMS’s Chicago Office in 2015, and is currently representing
                            plaintiffs in antitrust, consumer, securities, and commodities
                            class actions. Mr. Scheflow has also successfully represented
                            clients in commercial litigation and transactional matters. Prior
                            to joining CCMS, Mr. Scheflow represented individuals in
                            personal injury and mass tort cases. Mr. Scheflow is licensed
                            to practice in Illinois and Wisconsin and before the United States
District Courts for the Northern District of Illinois and Western District of Wisconsin.

 www.caffertyclobes.com                                                                 Page | 17
                                                                Cafferty Clobes
            Case 1:20-cv-05360-PAE Document 49 Filed 08/21/20 Page 25 of 25
                                                             Meriwether & Sprengel LLP
                                                    Cafferty Clobes
                                                        Cafferty Clobes
                           CHRISTOPHER P.T. TOUREK received his law degree,
                          cum laude, from the University of Illinois College of Law in 2013.
                          In law school, he was a member of the Federal Civil Rights
                          Clinic. Mr. Tourek earned his bachelors from Lafayette College.
                          Mr. Tourek joined CCMS in 2017 and is resident in its Chicago,
                          Illinois Office. Prior to joining CCMS, Mr. Tourek was an
                          associate at a consumer protection class action firm for three
                          years, during which time he earned the distinction of Super
                          Lawyers Illinois Rising Star—Class Action/Mass Torts for 2016
                          and 2017. Mr. Tourek is licensed to practice in the state courts
of Illinois and Washington, D.C., as well as the United States District Courts for the
Northern District of Illinois, Southern District of Illinois, and the Eastern District of
Michigan.


SENIOR COUNSEL

                           DOM J. RIZZI received his B.S. degree from DePaul University
                          in 1957 and his J.D. from DePaul University School of Law in
                          1961, where he was a member of the DePaul University Law
                          Review. From 1961 through 1977, Judge Rizzi practiced law,
                          tried at least 39 cases, and briefed and argued more than 100
                          appeals. On August 1, 1977, Judge Rizzi was appointed to the
                          Circuit Court of Cook County by the Illinois Supreme Court. After
                          serving as circuit court judge for approximately one year, Judge
                          Rizzi was elevated to the Appellate Court of Illinois, First District,
                          where he served from 1978 to 1996. Judge Rizzi became
counsel to the firm in October 1996.




 www.caffertyclobes.com                                                                Page | 18
